                       Case 1:19-cv-11701-JPO Document 4 Filed 12/20/19 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                               Southern District
                                             __________  DistrictofofNew York
                                                                      __________


        Commodity Futures Trading Commission                   )
                             Plaintiff                         )
                                v.                             )      Case No. 19-cv-11701
                      Christophe Rivoire                       )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Commodity Futures Trading Commission                                                                         .


Date:          12/20/2019
                                                                                         Attorney’s signature
                                                                                                    signa


                                                                                 Candice Aloisi, Bar No. 4342184
                                                                                     Printed name and bar number
                                                                             Commodity Futures Trading Commission
                                                                                  140 Broadway, 19th Floor
                                                                                    New York, NY 10005

                                                                                               Address

                                                                                          caloisi@cftc.gov
                                                                                            E-mail address

                                                                                          (646) 746-9845
                                                                                          Telephone number

                                                                                          (646) 746-9939
                                                                                             FAX number
